USDC IN/ND case 1:21-cv-00095-HAB-SLC document 7 filed 05/18/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JOSEPH LEE KAISER,

               Plaintiff,

                      v.                            CAUSE NO. 1:21-CV-95-HAB-SLC

 STEUBEN COUNTY JAIL,

               Defendant.

                                  OPINION AND ORDER

       Joseph Lee Kaiser, a prisoner proceeding without a lawyer, filed an amended

complaint under 42 U.S.C. § 1983. (ECF 6.) Pursuant to 28 U.S.C. § 1915A, the court

must screen the complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. To proceed beyond the pleading stage, a

complaint must contain sufficient factual matter to “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The court must give the complaint liberal construction. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Mr. Kaiser is a pretrial detainee at the Steuben County Jail. The court screened

his original complaint and determined that it did not state a plausible claim for relief

against any defendant. (ECF 5.) The court afforded him until May 10, 2021, to file an
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 7 filed 05/18/21 page 2 of 5


amended complaint, and cautioned him that if he did not do so, his case would be

dismissed pursuant to 28 U.S.C. § 1915A. (Id.) He responded by filing an amended

complaint. (ECF 6.)

       As with his original complaint, he alleges that certain guards are “not following

jail policy requiring guards to wear masks” at all times. He claims these guards are

putting him at risk of contracting COVID-19, which has caused him anxiety, difficulty

sleeping, and loss of “interest in pleasurable activities.” He claims that when he has

tried to talk to the guards about it, they allegedly responded that they did not care

about his concerns. He attaches a document showing that he complained to a

supervisor about an incident occurring in March 2021, wherein one of the guards was

not wearing a mask. After getting more information from Mr. Kaiser to determine the

identity of the guard, the supervisor responded, “This matter has been addressed.” Mr.

Kaiser does not allege that he has contracted the disease, or that he suffers from an

underlying health issue that would cause him heightened concerns about the disease’s

potential lethality. He names six guards as defendants, seeking $1 million in damages

for the stress and anxiety their actions have caused him.

       Because Mr. Kaiser is a pretrial detainee, his claim must be analyzed under the

Fourteenth Amendment. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018). The

Fourteenth Amendment prohibits “punishment” of pretrial detainees. Bell v. Wolfish,

441 U.S. 520, 535 (1979). A pretrial detainee states a Fourteenth Amendment claim by

alleging that (1) the defendants “acted purposefully, knowingly, or perhaps even

recklessly,” and (2) the defendants’ conduct was “objectively unreasonable.” Miranda,


                                             2
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 7 filed 05/18/21 page 3 of 5


900 F.3d at 353–54. However, “negligent conduct does not offend the Due Process

Clause,” so allegations of negligence or even gross negligence will not suffice. Id. at 353.

       The conduct Mr. Kaiser describes is not the type of purposeful or reckless

conduct that would give rise to a Fourteenth Amendment violation. At most, he alleges

that some of the jail guards have not always been fastidious in their use of masks and

that they have brushed off his concerns. There is no indication this was done with the

intention of causing harm to Mr. Kaiser or other detainees. Indeed, if the guards

received a COVID vaccine, they would not be considered at risk of spreading the

disease or required to wear masks under applicable guidelines issued by the Center on

Disease Control.1 Furthermore, it is clear from the amended complaint that jail officials

have adopted a mask requirement, and that when Mr. Kaiser brought to their attention

the fact that a guard was not wearing a mask, they took his complaint seriously. (ECF 6

at 6.) His allegation that some guards do not always follow the jail policy does not itself

give rise to a federal constitutional claim. Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th

Cir. 2019) (“[A] constitutional suit is not a way to enforce state law through the back

door.”); Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (observing that “42 U.S.C.

§ 1983 protects plaintiffs from constitutional violations, not violations of state laws

or . . . departmental regulations”). He has not stated a plausible Fourteenth Amendment

claim. See Leeper v. Cty. of Sacramento, No. 2:20-CV-0960 AC P, 2020 WL 3840458, at *2

(E.D. Cal. July 8, 2020) (pretrial detainee’s generalized concerns that he might be



       1 See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last visited
May 17, 2021).


                                                 3
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 7 filed 05/18/21 page 4 of 5


exposed to COVID-19 due to the failure to correctional officials to adhere to social

distancing, masking-wearing, and other protocols did not state viable Fourteenth

Amendment claim); Mitchell v. Wolf, No. 20-CV-1183 (JLS), 2020 WL 5793298, at *3

(W.D.N.Y. Sept. 29, 2020) (no Fourteenth Amendment violation where jail was taking

steps to decrease the risks of spreading the disease and plaintiff did not allege that he

was particularly vulnerable to effects of COVID-19).

       Moreover, Mr. Kaiser does not allege that he contracted the virus or suffered

some other physical injury as a result of the defendants’ actions. The Prison Litigation

Reform Act precludes him from pursuing a claim premised solely only on emotional

suffering. See 42 U.S.C. § 1997e(e) (“No Federal civil action may be brought by a

prisoner confined in a jail, prison, or other correctional facility, for mental or emotional

injury suffered while in custody without a prior showing of physical injury[.]”). His

allegations about stress that has disrupted his sleep and caused him to lose interest in

pleasurable activities does not satisfy the standard. Nor is there any indication the

defendants were aware that their occasional failure to wear a mask would cause

disruptions to Mr. Kaiser’s sleep or the other issues he outlines. Gibson v. Paquin, 590 F.

App’x 635, 637 (7th Cir. 2015) (dismissal of prisoner’s claim was proper in absence of

allegations “asserting any serious harm that the prison staff knew about”).

       Therefore, the current complaint does not state a plausible claim for relief. The

court has already given Mr. Kaiser an opportunity to replead his claims. The court finds

no basis to conclude that if given another opportunity, he could state a viable

constitutional claim, consistent with the allegations he has already made. See Abu-


                                              4
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 7 filed 05/18/21 page 5 of 5


Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d

1014, 1022 (7th Cir. 2013).

       For these reasons, this case is dismissed pursuant to 28 U.S.C. § 1915A for failure

to state a claim upon which relief can be granted.

       SO ORDERED on May 18, 2021.

                                           s/ Holly A. Brady_________________
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                             5
